DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 are pending and examined in the instant Office action.
Even though the claims recite judicial exceptions, the claims recite the practical application of conducting more computationally efficient scoring of molecular conformation.

Information Disclosure Statements
The IDSs filed on 3/4/2021 and 4/19/2021 are duplicates.  Only one of the IDSs has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting Rejection #1:
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, respectively, of U.S. Patent No. 10,614,909 B2.
Even though the instant application is claimed to be a divisional of ‘909, there was no restriction requirement in the file history for ‘909, and the subject matter of the instant application is not patentably distinct from the subject matter of ‘909.
Both sets of claims are analogously drawn to conducting molecular calculations on molecules to determine optimal structure and protonation of molecules.  The claims of ‘909 have the additional limitation of being drawn to proteins.  While the claims of ‘909 recite all of the limitations of the instantly rejected claims, the claims of ‘909 anticipate the instantly rejected claims.

Double Patenting Rejection #2:
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,614,909 B2 in view of Sanders et al. [Med. Chem. Commun., volume 3, 2012, pages 28-38; on IDS].
Even though the instant application is claimed to be a divisional of ‘909, there was no restriction requirement in the file history for ‘909, and the subject matter of the instant application is not patentably distinct from the subject matter of ‘909.
Both claims are analogously drawn to conducting molecular calculations on molecules to determine optimal structure and protonation of molecules.  The claims of ‘909 have the additional limitation of being drawn to proteins.  However, the instantly rejected claim is directed to a molecular ligand.
The document of Sanders et al. pertain to molecular conformational analysis of pharmacophore ligands [title and abstract].
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing of the instant application to modify the proteins of ‘909 to be molecular ligands as in Sanders et al. wherein the motivation would have been that being a molecular ligand gives a physiological application to the proteins of ‘909 [abstract of Sanders et al.].

Double Patenting Rejection #3:
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,614,909 B2 in view of Sanders et al. [Med. Chem. Commun., volume 3, 2012, pages 28-38; on IDS].
Even though the instant application is claimed to be a divisional of ‘909, there was no restriction requirement in the file history for ‘909, and the subject matter of the instant application is not patentably distinct from the subject matter of ‘909.
Both claims are analogously drawn to conducting molecular calculations on molecules to determine optimal structure and protonation of molecules.  The claims of ‘909 have the additional limitation of being drawn to proteins.  However, the instantly rejected claim is directed to a drug candidate ligand.
The document of Sanders et al. pertain to molecular conformational analysis of pharmacophore ligands [title and abstract].
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing of the instant application to modify the proteins of ‘909 to be molecular ligands as in Sanders et al. wherein the motivation would have been that being a molecular ligand gives a physiological application to the proteins of ‘909 [abstract of Sanders et al.].

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
The claims are free of the prior art because the prior art does not teach the equation for scoring molecular conformations recited in the claims.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        19 June 2022